Citation Nr: 0313794	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs benefits 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died on November [redacted]
, 2000.  The appellant was 
married to the veteran in August 1972, and they divorced in 
July 1988.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that determined the appellant was not entitled to 
dependency and indemnity compensation because she was 
divorced from the veteran at the time of his death.


REMAND

Review of the appellant's claim at this time would be 
premature.  The August 2002 substantive appeal included a 
request for a Travel Board hearing before a Veterans Law 
Judge.  The Board remanded the matter in December 2002 to 
allow for the scheduling of such a hearing.  

The RO scheduled the appellant to appear at a travel Board 
hearing on May 8, 2003.  She failed to appear at the 
scheduled hearing, but good cause has been shown for the 
failure to appear.  See 38 C.F.R. § 20.702(d) (2002).  In a 
report of contact and letter from the appellant, both dated 
May 8, 2003, the appellant indicated she did not appear for 
the scheduled hearing because she did not receive notice of 
the hearing.  See 38 C.F.R. § 20.702(b) (2002).  The file 
copy of the hearing notification letter indeed reflects a 
mailing address that may have prevented delivery to the 
appellant.  For instance, the hearing notification letter is 
addressed to the deceased veteran, rather than the appellant, 
and the apartment number is placed before the street address, 
rather than after the street address.

The appellant's statements include a motion for a new hearing 
date.  To accord the appellant due process, the RO should 
reschedule her for another hearing before the Board.  

As a May 14, 2003, RO letter to the appellant reflects the 
continued use of the deceased veteran's name, the Board notes 
that the RO should ensure the hearing notification letter is 
properly addressed to the appellant.   

Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded for the following:

Schedule the appellant for a Travel Board 
Hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling of the 
hearing should be placed in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



